Citation Nr: 0842354	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  03-13 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971, including honorable service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  In July 2004, the veteran 
appeared and testified at a videoconference hearing before 
the undersigned.  The transcript is of record.  This case was 
before the Board in February 2006 when it was remanded for 
further evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

In February 2006, the Board remanded the veteran's claim for 
(in pertinent part) verification of stressors, and if any of 
the stressors were verified, then the veteran was to be 
scheduled for a VA examination.  At the veteran's July 2004 
hearing, he testified that his unit experienced mortar 
attacks.  He recalled incoming shelling upon arrival in 
Vietnam.  He testified that he witnessed two firefights, 
including one in October 1970.  He further testified that he 
witnessed mortar attacks, which occurred in January or 
February 1971, but could not recall the exact date.  Of note, 
the veteran served in Vietnam from September 1970 to April 
1971.  

Upon request for stressor verification, the U.S. Army & Joint 
Services Records Research Center (JSRRC) (formerly the U.S. 
Armed Services Center for Unit Records Research (CURR)) 
indicated that the veteran's unit received incoming mortars 
on October 22, 1970, with no casualties or damage reported.  
This is consistent with the veteran's assertions that his 
unit received incoming mortar attacks and that he witnessed a 
firefight in October 1970.  However, the RO did not schedule 
the veteran for a VA examination after verifying his 
stressors.

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.

The Board finds that, on remand, the veteran should be 
scheduled for a VA examination as set forth below.  The Board 
regrets any further delay in this case; however, for the 
reason noted above, the Board has no recourse but to again 
remand the case to the RO for the following:

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
psychiatric examination to determine if 
the veteran has PTSD due to a verified 
service stressor or stressors.  The 
claims file, to include a copy of this 
Remand, must be made available to and 
be reviewed by the examiner.  

The examination and the report thereof 
should be in accordance with DSM-IV.  
Following examination of the veteran, 
review of his pertinent medical 
history, and with consideration of 
sound medical principles, the examiner 
should identify all currently present 
acquired psychiatric disorders.  If 
PTSD is diagnosed, the examiner should 
indentify the specific stressor(s) upon 
which the diagnosis is based.  If PTSD 
is not diagnosed, the examiner should 
explain why the veteran does not meet 
the criteria for this diagnosis.  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.  

2.  After completion of the above and 
any additional development deemed 
necessary, the RO should readjudicate 
the issue of entitlement to service 
connection for PTSD in light of all 
pertinent evidence and legal authority.

3.  If the benefit sought on appeal 
continues to be denied, the RO should 
issue a supplemental statement of the 
case and afford the veteran and his 
representative the appropriate 
opportunity for response before the 
claims file is returned to the Board 
for further appellate consideration.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


